           Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHARLENE S.,                  *
                              *
               Plaintiff,     *
                              *
          vs.                 *    Civil Action No. ADC-19-2185
                              *
COMMISSIONER, SOCIAL SECURITY *
ADMINISTRATION,1              *
                              *
               Defendant.     *
                              *
               ****************************

                                  MEMORANDUM OPINION

         On July 25, 2019, Charlene S. (“Plaintiff”) petitioned this Court to review the Social

Security Administration’s (“SSA”) final decision to deny her claim for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). See ECF No. 1 (“the Complaint”).

After consideration of the Complaint and the parties’ cross-motions for summary judgment (ECF

Nos. 14, 15), the Court finds that no hearing is necessary. See Loc.R. 105.6 (D.Md. 2018). For the

reasons that follow, Plaintiff’s Motion for Summary Judgment (ECF No. 14) and Defendant’s

Motion for Summary Judgment (ECF No. 15) are DENIED, the decision of the SSA is

REVERSED IN PART, and the case is REMANDED to the SSA for further analysis in accordance

with this opinion.

                                     PROCEDURAL HISTORY

         On March 11, 2016, Plaintiff filed a Title II application for DIB, alleging disability

beginning on July 1, 2015. Also on March 11, 2016, Plaintiff filed a Title XVI application for SSI,




1
    Currently, Andrew Saul serves as the Commission of the Social Security Administration.



                                                 1
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 2 of 10



alleging disability beginning on July 1, 2015. Her claims were denied initially and upon

reconsideration on June 22, 2016, and July 15, 2016, respectively. On August 23, 2016, Plaintiff

filed a written request for a hearing and, on July 30, 2018, an Administrative Law Judge (“ALJ”)

presided over a hearing. On September 10, 2018, the ALJ rendered a decision ruling that Plaintiff

“ha[d] not been under a disability within the meaning of the Social Security Act [(the “Act”)] from

July 1, 2015, through the date of this decision.” ECF No. 11 at 15. Thereafter, Plaintiff filed an

appeal, and on May 29, 2019, the Appeals Council affirmed the decision of the ALJ, which became

the final decision of the SSA. See 20 C.F.R. § 416.1481 (2018); see also Sims v. Apfel, 530 U.S.

103, 106–07 (2000).

       On July 25, 2019, Plaintiff filed the Complaint in this Court seeking judicial review of the

SSA’s denial of her disability application. On February 26, 2020, Plaintiff filed a Motion for

Summary Judgment, and the SSA filed a Motion for Summary Judgment on May 6, 2020, 2020.

Plaintiff filed a response on May 27, 2020.2 This matter is now fully briefed, and the Court has

reviewed both parties’ motions.

                                      STANDARD OF REVIEW

        “This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C. §

405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).

The Court, however, does not conduct a de novo review of the evidence. Instead, the Court’s

review of an SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if supported

by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g); see Smith v. Chater, 99 F.3d

635, 638 (4th Cir. 1996) (“The duty to resolve conflicts in the evidence rests with the ALJ, not



2
  On June 5, 2020, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the United
States District Court for the District of Maryland and upon consent of the parties, this case was
transferred to United States Magistrate Judge A. David Copperthite for all proceedings.


                                                  2
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 3 of 10



with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not

conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,

even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).

Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether

the ALJ’s finding that the plaintiff of not disabled is supported by substantial evidence and was

reached based upon a correct application of the relevant law. Brown v. Comm’r Soc. Sec. Admin.,

873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” (citation and internal quotation marks omitted)).

       “Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and

quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that of the

ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,

472 (4th Cir. 2012) (internal citations and quotation marks omitted). Therefore, in conducting the

“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all

relevant evidence and sufficiently explained the weight accorded to that evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

                     DISABILITY DETERMINATIONS AND BURDEN OF PROOF

       In order to be eligible for DIB and/or SSI, a claimant must establish that she is under

disability within the meaning of the Act. The term “disability,” for purposes of the Act, is defined




                                                  3
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 4 of 10



as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be

determined to be under disability where “h[er] physical or mental impairment or impairments are

of such severity that [s]he is not only unable to do his previous work but cannot, considering h[er]

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       In determining whether a claimant has a disability within the meaning of the Act, the ALJ,

acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of

Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634–

35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding of

disability or nondisability can be made, the SSA will not review the claim further.” Barnhart v.

Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       At step one, the ALJ considers the claimant’s work activity to determine if the claimant is

engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

       At step two, the ALJ considers whether the claimant has a “severe medically determinable

physical or mental impairment [or combination of impairments] that meets the duration

requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant does not have a

severe impairment or combination of impairments meeting the durational requirement of twelve




                                                 4
          Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 5 of 10



months, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,

416.920(a)(4)(ii), 416.920(c).

         At step three, the ALJ considers whether the claimant’s impairments, either individually or

in combination, meet or medically equal one of the presumptively disabling impairments listed in

the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

impairment meets or equals one of the listed impairments, then the claimant is considered disabled,

regardless of the claimant’s age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d 288, 291 (4th Cir.

2013).

         Prior to advancing to step four of the sequential evaluation, the ALJ must assess the

claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of

the analysis. 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is an assessment of an individual’s ability

to do sustained work-related physical and mental activities in a work setting on a regular and

continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider even

those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

         In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,

allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20

C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence

of a medical impairment that could reasonably be expected to produce the actual alleged

symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ

must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.

§ 404.1529(c)(1). At this second stage, the ALJ must consider all the available evidence, including

medical history, objective medical evidence, and statements by the claimant. 20 C.F.R. §




                                                  5
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 6 of 10



404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can

sometimes manifest at a greater level of severity of impairment than is shown by solely objective

medical evidence. SSR 16-3p, 2017 WL 5180304, at *2–13 (Oct. 25, 2017). To assess credibility,

the ALJ should consider factors such as the claimant’s daily activities, treatments he has received

for his symptoms, medications, and any factors contributing to functional limitations. Id. at *6–8.

       At step four, the ALJ considers whether the claimant is able to perform past relevant work

based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant

can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f).

       Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth

and final step of the sequential analysis. During steps one through four of the evaluation, the

claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482 U.S.

137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts to the

ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s age,

education, work experience, and RFC (as determined at step four), and; (2) that such alternative

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); see Hancock, 667 F.3d at 472–73; Walls v. Barnhart, 296 F.3d 287, 290 (4th

Cir. 2002). If the claimant can perform other work that exists in significant numbers in the national

economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),

404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is

disabled. Id.




                                                 6
          Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 7 of 10



                                           ALJ DETERMINATION

         In the instant matter, the ALJ preliminarily found that Plaintiff met the insured status

requirements of Title II of the Act through June 30, 2017. ECF No. 11 at 17. The ALJ then

performed the sequential evaluation and found at step one that Plaintiff “ha[d] not engaged in

substantial gainful activity since July 1, 2015, the alleged onset date.” Id. At step two, the ALJ

found that Plaintiff had severe impairment of “hypertensive retinopathy.” Id. At step three, the

ALJ determined that Plaintiff did not have an impairment or combination of impairments that met

or medically equaled the severity of one of the listed impairments in 20 C.F.R. pt. 404, subpt. P,

app’x 1. Id. at 18. The ALJ then determined that Plaintiff had the RFC “to perform a full range of

work at all exertional levels but with the following nonexertional limitations: she can occasionally

balance and can do no work requiring reading fine print.” Id. at 19. The ALJ then determined at

step four that Plaintiff had past relevant work as a housekeeper/industrial cleaner, and she was still

capable of performing such work. Id. at 22. Thus, the ALJ concluded that Plaintiff “ha[d] not been

under a disability, as defined in [the Act], from July 1, 2015, through the date of this decision.” Id.

at 23.

                                            DISCUSSION

         Plaintiff raises one allegation of error on appeal: the ALJ failed to follow the “special

technique” for evaluating mental impairments by neglecting to discuss Plaintiff’s alleged mental

limitations due to “depression, anxiety, insomnia, memory problems, and limited concentration.”

ECF No. 14-1 at 9. The SSA argues that the ALJ was not required to perform the special technique

evaluation because Plaintiff’s alleged mental impairments are not medically determinable. ECF

No. 15-1 at 5–6. The Court agrees the ALJ erred, and remand is warranted.




                                                  7
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 8 of 10



       When a claimant alleges a mental impairment, the ALJ must first determine whether the

impairment is medically determinable. 20 C.F.R. § 404.1520a(b)(1). If the claimant has a

medically determinable mental impairment, the ALJ then must determine whether the claimant’s

impairments meet or equal one or more of the impairments listed in 20 C.F.R. pt. 404, subpt. P,

app’x 1. Listings 12.00 et seq. pertain to mental impairments. 20 C.F.R. pt. 404, subpt. P, app’x 1,

12.00. “Each [L]isting therein, consists of: (1) a brief statement describing its subject disorder; (2)

‘paragraph A criteria,’ which consists of a set of medical findings; and (3) ‘paragraph B criteria,’

which consists of a set of impairment-related functional limitations.” Rayman v. Comm’r, Soc. Sec.

Admin., No. SAG-14-3102, 2015 WL 6870053, at *2 (D.Md. Nov. 6, 2015) (citing 20 C.F.R. pt.

404, subpt. P, app’x 1, 12.00(A)). If the paragraph A and paragraph B criteria are satisfied, the

ALJ will find that the claimant meets the listed impairment. Id.

       Even if the claimant does not meet both the paragraph A and paragraph B criteria, the ALJ

must still account for the claimant’s mental impairments in the RFC analysis. In determining RFC,

an ALJ must consider the entire record, opinion evidence, impairments that are not severe, and

any limitations the ALJ finds. 20 C.F.R. §§ 404.1545(a), 416.945(a) (ordering the ALJ to consider

the entire record); SSR 96-8p, 1996 WL 374184, at *2 (defining the RFC as an assessment of an

individual’s ability to perform vocational-related physical and mental activities). Furthermore, it

is the duty of the ALJ to make findings of fact and resolve conflicts in the evidence. Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (quoting King v. Califano, 599 F.2d 597, 599 (4th

Cir. 1979)).

       Here, the ALJ made no mention of Plaintiff’s alleged mental impairments at any point

during his analysis. At step two of the evaluation, the ALJ found Plaintiff had a severe impairment

of hypertensive retinopathy and nonsevere impairments of status-post cerebrovascular accident,




                                                  8
         Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 9 of 10



cataracts, and obesity. ECF No. 11 at 17. Though Plaintiff’s medical records list diagnoses of

“[m]ajor depressive disorder, single episode, unspecified” several times, see id. at 528, 533, 536,

574, 579, and Plaintiff brought up being depressed at her hearing, see id. at 71–72, the ALJ omitted

mention of Plaintiff’s alleged depression entirely from his opinion.

       Under the regulations governing use of the special technique, an ALJ “must first evaluate

[the claimant’s] symptoms, signs, and laboratory findings to determine whether [the claimant]

ha[s] a medically determinable mental impairment(s).” 20 C.F.R. § 404.1520a(b)(1). The ALJ

failed to perform this first step. While the SSA argues that the ALJ did not need to perform the

special technique because Plaintiff’s mental impairment was not medically determinable, ECF No.

15-1 at 6, this argument overlooks the fact that discussing whether an impairment is medically

determinable is itself part of the special technique. Because Plaintiff alleged she suffered from at

least one mental impairment, and because her medical records support that she was diagnosed with

the mental impairment of major depressive disorder, the ALJ erred in failing to discuss whether

Plaintiff’s depression was a medically determinable impairment. The ALJ, therefore, did fail to

comply with the special technique used to evaluate mental impairments. Accordingly, because the

ALJ’s declined to mention Plaintiff’s alleged mental impairments in his analysis, his decision was

not supported by substantial evidence, and remand is warranted.

                                          CONCLUSION

       In summation, the Court finds that the ALJ improperly found that Plaintiff was “not

disabled” within the meaning of the Act from July 1, 2015, through the date of the ALJ’s decision.

Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED due to

inadequate analysis. Therefore, based on the foregoing, Plaintiff’s Motion for Summary Judgment

(ECF No. 14) is DENIED, Defendant’s Motion for Summary Judgment (ECF No. 15) is DENIED,




                                                 9
        Case 1:19-cv-02185-ADC Document 17 Filed 06/26/20 Page 10 of 10



and the decision of the SSA is REMANDED for further proceedings in accordance with this

opinion. In so holding, the Court expresses no opinion as to the validity of the ALJ’s ultimate

disability determination. The clerk is directed to CLOSE this case.



Date: June 26, 2020                                               /s/
                                                           A. David Copperthite
                                                           United States Magistrate Judge




                                               10
